Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague Scott P. Doney Facsimile:702-944-7100 Christopher T. Clark Email: jlaxague@caneclark.com November 15, 2010 Ivany Nguyen, Inc. 7 Ingram Drive, Suite 128 Toronto, Ontario, Canada M6M 2L7 Re:Ivany Nguyen, Inc., Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel for Ivany Nguyen, Inc., a Delaware corporation (the "Company"), in connection with the preparation of the registration statement on Form S-8 (the "Registration Statement") filed with the Securities and Exchange Commission (the "Commission") pursuant to the Securities Act of 1933, as amended (the "Act"), relating to the registration of 400,000 shares of the Company’s common stock (the “Shares”) pursuant to: (1) a Consulting Agreement with Beate Ruhle-Bukhardt, and (2) a Consulting Agreement with Roman Grodon. In rendering the opinion set forth below, we have reviewed (a) the Registration Statement and the exhibits thereto; (b) the Company's Articles of Incorporation; (c) the Company's Bylaws; (d) certain records of the Company's corporate proceedings as reflected in its minute books, including resolutions of the board of directors approving the Consulting Agreements; (e) the Consulting Agreements; and (f) such statutes, records and other documents as we have deemed relevant. In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and conformity with the originals of all documents submitted to us as copies thereof. In addition, we have made such other examinations of law and fact, as we have deemed relevant in order to form a basis for the opinion hereinafter expressed. Based upon the foregoing, it is our opinion that the Shares have been duly and validly authorized, and when the Registration Statement has become effective under the Act, such Shares will be legally issued, fully paid and non-assessable shares of the Company’s common stock. Very truly yours, CANE CLARK LLP /s/ Joe Laxague Joe Laxague, Esq. Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague Scott P. Doney Facsimile:702-944-7100 Christopher T. Clark Email:jlaxague@caneclark.com CONSENT WE HEREBY CONSENT to the inclusion of our name and use of our opinion in connection with the Form S-8 Registration Statement filed with the Securities and Exchange Commission as counsel for the registrant, Ivany Nguyen, Inc. Very truly yours, /s/ Joe Laxague CANE CLARK LLP Joe Laxague, Esq.
